DATE 5/4/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      5/4/2015 4:12:34 PM
TO:     1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
CROSS APPEAL FOR CASE 01-15-00354-CV                                                                          Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2012-38756

VOLUME                       PAGE                       OR          IMAGE # 63901020

DUE 5/20/2015                                         ATTORNEY 03932950

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             1/20/2015

MOTION FOR NEW TRIAL DATE FILED 2/16/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         4/30/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/ MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D         ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAY 04, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201238756__ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: DEFAMATION OF CHARACTER           CASE STATUS: DISPOSED (FINAL)
STYLE: HARTMAN, MICHELLE                  VS CORRELL, WAYNE
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00001-0002 XDF 17869000 HARTMAN, MICHELLE                D SCHWARTZ, NEW
_     00005-0001 MED 16617500 RAMOS, DION
_     00004-0001 DEF 21993400 CORRELL, PEGGY                   D WOOTEN, RANDY
_     00004-0001 PAD 24063649 NOBLES, MICHAEL CARL
_     00003-0001 PLT 01786900 SUMRALL, KELLY                      SCHWARTZ, NEW
_     00002-0001 DEF 21993400 CORRELL, WAYNE                      WOOTEN, RANDY
_     00002-0001 PAD 24063649 NOBLES, MICHAEL CARL
_     00001-0001 PLT 17869000 HARTMAN, MICHELLE                   SCHWARTZ, NEW

==> (16) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAY 04, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201238756__ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: DEFAMATION OF CHARACTER           CASE STATUS: DISPOSED (FINAL)
STYLE: HARTMAN, MICHELLE                  VS CORRELL, WAYNE
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00004-0003 3PP 21993400 CORRELL, PEGGY                   D WOOTEN, RANDY
_     00003-0003 3PD          SUMRALL, KELLY                   D PRO-SE
_     00002-0003 3PP 21993400 CORRELL, WAYNE                   D WOOTEN, RANDY
_     00004-0002 XPL 21993400 CORRELL, PEGGY                      WOOTEN, RANDY
_     00004-0002 PXP 24063649 NOBLES, MICHAEL CARL
_     00003-0002 XDF          SUMRALL, KELLY
_     00002-0002 XPL 21993400 CORRELL, WAYNE                      WOOTEN, RANDY
_     00002-0002 PXP 24063649 NOBLES, MICHAEL CARL

==> (16) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP